FILED
                                                             United States Court of Appeals
                                    PUBLISH                          Tenth Circuit

                     UNITED STATES COURT OF APPEALS                   May 26, 2017

                                                                   Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                      Clerk of Court
                        _________________________________

PUBLIC SERVICE COMPANY OF NEW
MEXICO, a New Mexico corporation,

     Plaintiff - Appellant,

v.
                                                     No. 16-2050
LORRAINE BARBOAN, a/k/a, Larene H.
Barboan; BENJAMIN HOUSE, also
known as, BENNIE HOUSE; ANNIE H.
SORRELL, also known as, ANNA H.
SORRELL; MARY ROSE HOUSE, also
known as, MARY R. HOUSE; DOROTHY
HOUSE, also known as, DOROTHY W.
HOUSE; LAURA H. LAWRENCE, also
known as, LAURA H. CHACO; JONES
DEHIYA; JIMMY A. CHARLEY, also
known as, JIM A. CHARLEY; MARY
GRAY CHARLEY, also known as, MARY
B. CHARLEY; BOB GRAY, Deceased,
also known as, BOB GREY; CHRISTINE
GRAY BEGAY, also known as,
CHRISTINE G. BEGAY; THOMAS
THOMPSON GRAY, also known as,
THOMAS GREY; JIMMIE GREY, also
known as, JIMMIE GRAY; MELVIN L.
CHARLES, also known as, MELVIN L.
CHARLEY; MARLA L. CHARLEY, also
known as, MARLA CHARLEY; KALVIN
A. CHARLEY; IRENE WILLIE, also
known as, IRENE JAMES WILLIE;
CHARLEY JOE JOHNSON, also known
as, CHARLEY J. JOHNSON; ELOUISE J.
SMITH; LEONARD WILLIE; SHAWN
STEVENS; GLEN CHARLES
CHARLESTON, also known as, GLEN C.
CHARLESTON; GLENDA BENALLY,
also known as, GLENDA G.
CHARLESTON; NAVAJO NATION;
UNITED STATES OF AMERICA,

      Defendants - Appellees,

and

APPROXIMATELY 15.49 ACRES OF
LAND IN MCKINLEY COUNTY, NEW
MEXICO; NAVAJO TRIBAL UTILITY
AUTHORITY; CONTINENTAL DIVIDE
ELECTRIC COOPERATIVE, INC.;
TRANSWESTERN PIPELINE
COMPANY, LLC; CITICORP NORTH
AMERICA, INC.; CHEVRON USA INC.,
as successor in interest to Gulf Oil Corp.;
HARRY HOUSE, Deceased; PAULINE H.
BROOKS; LEO HOUSE, JR.; NANCY
DEHEVA ESKEETS; LORRAINE
SPENCER; LAURA A. CHARLEY;
MARILYN RAMONE; WYNEMA
GIBERSON; EDDIE MCCRAY, also
known as, EDDIE R. MCCRAE; ETHEL
DAVIS, also known as, ETHEL B.
DAVIS; WESLEY E. CRAIG; HYSON
CRAIG; NOREEN A. KELLY; ELOUISE
ANN JAMES, also known as, ELOUISE
JAMES WOOD, also known as, ELOISE
ANN JAMES, also known as, ELOUISE
WOODS; ALTA JAMES DAVIS, also
known as, ALTA JAMES; ALICE DAVIS,
also known as, ALICE D. CHUYATE;
PHOEBE CRAIG, also known as,
PHOEBE C. COWBOY; NANCY JAMES,
also known as, NANCY JOHNSON;
BETTY JAMES, Deceased; LINDA C.
WILLIAMS, also known as, LINDA
CRAIG-WILLIAMS; GENEVIEVE V.
KING; LESTER CRAIG; FABIAN
JAMES; DAISY YAZZIE CHARLES, also
known as, DAISY YAZZIE, also known

                                              2
as, DAISY J. CHARLES; ROSIE
YAZZIE, Deceased; KATHLEEN
YAZZIE JAMES, also known as,
CATHERINE R. JAMES; VERNA M.
CRAIG; JUANITA SMITH, also known
as, JUANITA R. ELOTE; ALETHEA
CRAIG, SARAH NELSON, LARRY
DAVIS, JR.; BERDINA DAVIS;
MICHELLE DAVIS; STEVEN
MCCRAY; VELMA YAZZIE;
GERALDINE DAVIS; LARRISON
DAVIS, also known as, LARRISON P.
DAVIS; ADAM MCCRAY; MICHELLE
MCCRAY; EUGENIO TY JAMES;
LARSON DAVIS; CORNELIA A.
DAVIS; CELENA DAVIS, also known as,
CELENA BRATCHER; FRANKIE
DAVIS; VERNA LEE BERGEN
CHARLESTON, also known as, VERNA
L. CHARLESTON; VERN
CHARLESTON; KELLY ANN
CHARLESTON, also known as, KELLY
A. CHARLESTON; SHERYL LYNN
CHARLESTON, also known as, SHERYL
L. CHARLESTON; SPENCER KIMBALL
CHARLESTON, JR., Deceased; EDWIN
ALLEN CHARLESTON, also known as,
EDWIN A. CHARLESTON; CHARLES
BAKER CHARLESTON, also known as,
CHARLES B. CHARLESTON; SAM
MARIANO; HARRY HOUSE, JR;
MATILDA JAMES; DARLENE YAZZIE;
UNKNOWN OWNERS, CLAIMANTS
AND HEIRS OF THE PROPERTY
INVOLVED; UNKNOWN HEIRS OF
HARRY HOUSE, Deceased; UNKNOWN
HEIRS OF BOB GRAY (BOB GREY),
Deceased; UNKNOWN HEIRS OF
BETTY JAMES, Deceased; UNKNOWN
HEIRS OF ROSIE C. YAZZIE, Deceased;
UNKNOWN HEIRS OF SPENCER
KIMBALL CHARLESTON, JR.,
(SPENCER K. CHARLESTON),

                                      3
Deceased; UNKNOWN HEIRS OF
HELEN M. CHARLEY, Deceased;
ESTATE OF ROSIE C. YAZZIE;
ESTATE OF SPENCER K.
CHARLESTON; UNITED STATES
DEPARTMENT OF HEALTH &
HUMAN SERVICES; UNITED STATES
DEPARTMENT OF THE INTERIOR,

       Defendants.

------------------------------

GPA MIDSTREAM ASSOCIATION;
THE NATIONAL CONGRESS OF
AMERICAN INDIANS; PUEBLO OF
LAGUNA; THE UTE MOUNTAIN UTE
TRIBE; THE CONFEDERATED TRIBES
OF THE UMATILLA INDIAN
RESERVATION, TRANSWESTERN
PIPELINE COMPANY, LLC,

       Amici Curiae.
                             _________________________________

                         Appeal from the United States District Court
                               for the District of New Mexico
                             (D.C. No. 1:15-CV-00501-JAP-CG)
                           _________________________________

Kirk R. Allen (Stephen B. Waller, with him on the briefs), Miller Stratvert P.A.,
Albuquerque, New Mexico, for Plaintiff-Appellant.

Paul Spruhan, Assistant Attorney General (Ethel Branch, Attorney General, with him on
the brief), Navajo Nation Department of Justice, Window Rock, Arizona, for Navajo
Nation, Defendant-Appellee.

Jeffrey S. Beelaert (John C. Cruden, Assistant Attorney General, James C. Kilbourne,
William B. Lazarus, and Mary Gabrielle Sprague, Attorneys, with him on the brief), U.S.
Department of Justice, Washington, D.C., for the United States, Defendant-Appellee.




                                              4
Zackeree S. Kelin (Michael M. Mulder, The Law Offices of Michael M. Mulder,
Evanston, Illinois, with him on the brief), Davis Kelin Law Firm LLC, Albuquerque,
New Mexico, for the Individual Allottees, Defendants-Appellees.

Clint Russell and Stratton Taylor, Taylor, Foster, Mallett, Downs Ramsey & Russell,
Claremore, Oklahoma, filed an amicus brief for GPA Midstream Association, in support
of Plaintiff-Appellant.

Jennifer H. Weddle, Troy A. Eid, Harriet McConnell, and Laura E. Jones, Greenberg
Traurig, LLP, Denver, Colorado, for Ute Mountain Ute Tribe; John Dossett, National
Congress of American Indians, Embassy of Trial Nations, Washington, D.C.; Dan Rey-
Bear, Rey-Bear McLaughlin, LLP, Spokane, Washington, for Pueblo of Laguna; Naomi
Stacy and Dan Hester, for Confederated Tribes of the Umatilla Indian Reservation,
Pendleton, Oregon, Amici Curiae.

Deana M. Bennett and Emil J. Kiehne, Modrall Sperling Roehl Harris & Sisk, PA,
Albuquerque, New Mexico, filed an amicus brief for Transwestern Pipeline Company,
LLC, in support of Plaintiff-Appellant.

                        _________________________________

Before BACHARACH, PHILLIPS, and McHUGH, Circuit Judges.
                 _________________________________

PHILLIPS, Circuit Judge.
                     _________________________________

      Unable to win the consent of all necessary landowners, a public utility company

now contends that it has a statutory right to condemn a right-of-way on two parcels of

land in New Mexico. Because federal law does not permit condemnation of tribal land,

the Navajo Nation’s ownership of undivided fractional interests in the parcels presents a

problem for the company. We affirm the district court’s dismissal of the condemnation

action against the two land parcels in which the Navajo Nation holds an interest.




                                            5
                                             I

       No one can feign surprise to learn that the United States government’s treatment

of the original inhabitants of this country has not been a model of justice. The

government spent much of the nineteenth century emptying the eastern part of the

country of Indians and sending them west. See Choctaw Nation v. Oklahoma, 397 U.S.
620, 623-26 (1970). Then, when settlers caught up with the tribes in the west, the

government sought to confine those tribes, and other tribes native to the west, ever more

tightly onto reservations. See, e.g., Williams v. Lee, 358 U.S. 217, 221-23 (1959). Much

tragedy and bloodshed ensued.

       In the late nineteenth century, after the government had largely segregated Indians

from the rest of society, Congress changed course. But the new course still harmed Indian

tribes and their members. Instead of excluding tribal members from American society

while permitting them some autonomy on the reservations, Congress tried to force tribes

to assimilate into American society, minus much of their autonomy. Congress carved

reservations into allotments and assigned the land parcels to tribal members—surplus

lands were made available to white settlers. So began the Allotment Era. “The objectives

of allotment were simple and clear cut: to extinguish tribal sovereignty, erase reservation

boundaries, and force the assimilation of Indians into the society at large.” Cty. of Yakima

v. Confederated Tribes & Bands of Yakima Indian Nation, 502 U.S. 251, 254 (1992). The

Allotment Era “was fueled in part by the belief that individualized farming would speed

the Indians’ assimilation into American society and in part by the continuing demand for



                                             6
new lands for the waves of homesteaders moving West.” Solem v. Bartlett, 465 U.S. 463,

466 (1984).

       Congress began allotting land one tribe at a time and allowed Indians to sell the

land as soon as they received it. Cty. of Yakima, 502 U.S. at 254. Tribal members began

to lose their allotted lands in hasty and even fraudulent transactions. Id. In 1887,

Congress passed the General Allotment Act, commonly known as the Dawes Act, which

allowed the President to apply the allotment process to most tribal lands across the

country, without tribal consent. Id. But as a check against the rapid post-allotment loss of

Indian land, Congress also mandated that the federal government would hold Indian-

allotted land in trust for twenty-five years, after which time it would issue a fee patent to

the allottee or his heirs. Id.

       Despite this attempted protection, “[t]he policy of allotment of Indian lands

quickly proved disastrous for the Indians.” Hodel v. Irving, 481 U.S. 704, 707 (1987). As

allotments spread throughout the country, Indians continued to lose land—by the time the

Allotment Era ended in 1934, as much as two-thirds of allotted lands had passed out of

Indian ownership. Felix S. Cohen, Cohen’s Handbook of Federal Indian Law § 1.04

(Nell Jessup Newton, et al. eds., 2012 ed.). Even the twenty-five-year trust protection did

serious harm: “parcels became splintered into multiple undivided interests in land, with

some parcels having hundreds . . . of owners. Because the land was held in trust and often

could not be alienated or partitioned, the fractionation problem grew and grew over

time.” Hodel, 481 U.S. at 707.



                                              7
       As allotments began to create a checkerboard of tribal, individual Indian, and

individual non-Indian land interests, Congress passed several right-of-way statutes to

help ensure that necessities such as telegraph lines and roads could continue without

encumbrance. See United States v. Okla. Gas & Elec. Co., 127 F.2d 349, 352 (10th Cir.

1942), aff’d, 318 U.S. 206 (1943). In 1901, Congress passed one such Act. Act of

March 3, 1901, ch. 832, 31 Stat. 1058 (the Act). The Act’s most relevant section for our

purposes, which is codified at 25 U.S.C. § 357, lies at the center of this appeal:

       Lands allotted in severalty to Indians may be condemned for any public
       purpose under the laws of the State or Territory where located in the same
       manner as land owned in fee may be condemned, and the money awarded
       as damages shall be paid to the allottee.

Id. § 3, 31 Stat. 1084 (codified as amended at 25 U.S.C. § 357).

       In construing § 357’s meaning, it helps to compare the Act’s preceding paragraph.

Id. § 3, 31 Stat. 1083 (codified as amended at 25 U.S.C. § 319). Unlike § 357, § 319

limited the tribes’ exclusive use of tribal lands. Section 319 gave the Secretary of the

Interior authority to grant rights-of-way for telephone and telegraph lines through Indian

reservations, through lands held by Indian tribes or nations in the former Indian Territory,

through lands reserved for Indian agencies or schools, and “through any lands which have

been allotted in severalty to any individual Indian under any law or treaty.” Id.

       In comparison, § 357 does not mention any condemnation authority for rights-of-

way through Indian reservations and other types of non-allotted tribal lands. And even

without that context, we see no language in § 357 that authorizes condemnation of tribal

land, a result Congress has full power to order if it chooses. Cherokee Nation v. S. Kan.


                                              8
Ry. Co., 135 U.S. 641, 656-57 (1890). Thus, as we have noted, “a plain and clear

distinction” exists “between the granting of rights-of-way over and across reservations or

tribal lands and those allotted in severalty to restricted Indians.” Okla. Gas & Elec. Co.,
127 F.2d at 354.

       Perhaps the failure to authorize condemnation of tribal lands stemmed from a

belief that doing so was unnecessary. After all, the Congresses of the Allotment Era

“anticipated the imminent demise of the reservation.” Solem, 465 U.S. at 468. What need

would a party have to condemn tribal land if soon no tribal lands would exist? And yet

Congress has never enlarged § 357’s condemnation authority even after it has become

clear that tribes and reservations are here to stay.

       In 1934, Congress again shifted course on Indian affairs. But this time, perhaps for

the first time in American history, the congressional pendulum swung decisively toward

favoring tribal sovereignty. The 1934 Indian Reorganization Act ended the Allotment

Era—Congress halted allotments, began restoring unallotted surplus land to tribal

ownership, and indefinitely extended the twenty-five-year trust period for allotted lands.

Indian Reorganization Act of 1934, ch. 576, 48 Stat. 984 (codified as amended at 25

U.S.C. §§ 5101-5144); Cty. of Yakima, 502 U.S. at 255. Extensive federal efforts later

even began to help tribes buy back lost land—efforts that continue to this day. See, e.g.,

Indian Land Consolidation Act, Pub. L. No. 97-459, 96 Stat. 2515 (1983) (codified as

amended at 25 U.S.C. §§ 2201-2221) (setting up mechanisms to consolidate tribal

holdings); Claims Resolution Act of 2010, Pub. L. No. 111-291, 124 Stat. 3064, 3066-

3067 (authorizing a $1.9 billion land buy-back program for tribal nations). Among other

                                               9
avenues, tribes may now purchase interests in previously allotted lands, 25 U.S.C.

§ 2212, or inherit less than five percent of an undivided ownership interest through

intestate descent, 25 U.S.C. § 2206(a)(2)(D). And so the tribes and reservations that the

Allotment Era Congresses expected to wither away instead endured.

                                             II

       That history produced, and informs, the case before us. In 1919, the federal

government allotted 160 acres in New Mexico, known as Allotment 1160, to a man

named Hostine Sauce, who later became known as Leo Frank, Sr. In 2006, through two

conveyances from beneficial owners as authorized by the Indian Land Consolidation Act,

the Navajo Nation acquired an undivided 13.6% interest in Allotment 1160. Similarly, in

1921, the federal government allotted another 160 acres in New Mexico, known as

Allotment 1392, to a person named Wuala. In 2009, through intestate descent as

authorized by the Indian Land Consolidation Act, the Navajo Nation acquired an

undivided 0.14% interest in Allotment 1392. Both allotments are within the exterior

boundaries of the Navajo Nation and have always had protected trust status.

       Public Service Company of New Mexico (PNM) is a public utility company that

in 1960 obtained a right-of-way from the federal Bureau of Indian Affairs (BIA)—an

agency within the Department of the Interior—for an electric transmission line across the

land now in dispute. The transmission line runs about sixty miles and crosses fifty-seven

land parcels that were once allotted to individual Indians, including the two parcels in

which the Navajo Nation now holds an undivided interest.



                                            10
       The right-of-way had a fifty-year expiration date—so it was set to expire in 2010.

In November 2009, PNM applied to the Secretary of the Interior for a twenty-year

renewal of the right-of-way. That application process was created by the 1948 Indian

Right-of-Way Act, Act of Feb. 5, 1948, ch. 45, 62 Stat. 17-18 (codified at 25 U.S.C.

§§ 323-328), which mandates that “[n]o grant of a right-of-way over and across any lands

belonging to a tribe . . . shall be made without the consent of the proper tribal officials.”

25 U.S.C. § 324. The regulations stemming from the 1948 Act affirm the necessity for

tribal consent. See, e.g., 25 C.F.R. § 169.107(a) (2016) (“For a right-of-way across tribal

land, the applicant must obtain tribal consent, in the form of a tribal authorization and a

written agreement with the tribe . . . .”). For land parcels held in trust for individual

Indians, the Secretary of the Interior can grant rights-of-way so long as the holders of a

majority of interests consent. 25 U.S.C. § 324.

       The renewal process began smoothly for PNM. The Navajo Nation gave written

consent for the right-of-way through lands in which the United States holds the entire

interest in trust. In addition, PNM obtained consent from a majority of beneficial-interest

owners for the parcels that had been allotted and in which the United States holds interest

in trust. So in November 2009, the BIA began to process PNM’s renewal application. But

enough individual Indian owners in five land parcels revoked their consent to tip the total

consenting to less than 50% of the fractional interests. In January 2015, the BIA notified

PNM that it could not approve the renewal application without that consent.

       On June 13, 2015, PNM filed a complaint in federal district court in New Mexico

seeking to condemn the fifty-foot-wide right-of-way through the five parcels for which

                                              11
the company no longer had consent. The complaint alleges federal-question jurisdiction

under 28 U.S.C. § 1331, pleading a claim under § 3 of the 1901 Act, codified at

25 U.S.C. § 357. PNM alleged that § 357 authorizes the condemnation of any land ever

allotted to Indians, whoever might later own the land. Unlike the twenty-year renewal

period that PNM sought in the application process, PNM’s complaint sought a perpetual

right-of-way. The complaint named as defendants all parties holding interest in the five

parcels, including the Navajo Nation and the United States.

       In December 2015, the district court dismissed without prejudice—for lack of

subject-matter jurisdiction—PNM’s condemnation claims for the two parcels in which

the Navajo Nation holds an interest. The court stayed the claims for the other three

parcels pending the resolution of this appeal. The court held that § 357 does not authorize

condemnation of land in which a tribe has acquired an interest. The court concluded that

“[t]he Nation cannot be considered as an owner of ‘lands allotted in severalty to

Indians.’” Appellant App. vol. 1 at 137 (quoting 25 U.S.C. § 357). Tribal interest in the

land ends allotted-land status.1 The court reminded PNM that it could still pursue a

voluntary easement.

       Rather than take that course, PNM moved the court to reconsider and set aside the

dismissal. Alternatively, PNM asked the district court to certify four interlocutory-appeal

       1
         The district court also concluded that the Navajo Nation was a required party
to the condemnation action under Fed. R. Civ. P. 19(a) because of the Nation’s
interest in the land to be condemned, but one that could not be joined because of
sovereign immunity. And the court found that under Fed. R. Civ. P. 19(b), “in equity
and good conscience” the condemnation action could not proceed without the Nation.
Appellant App. vol. 1 at 155.

                                            12
questions. In March 2016, the district court issued an order that affirmed its earlier

decision and elaborated on its reasoning: “PNM’s ‘once an allotment always an

allotment’ rule is not supported by any case law authority or the plain language of § 357

and its historical context.” Appellant App. vol. 2 at 304. In response to PNM’s policy

arguments about the negative consequences of not allowing condemnation, the court

reminded PNM that, even if negotiation should fail—which the Navajo Nation and the

United States argued PNM had not shown was inevitable—it was “up to Congress, not

this Court, to open up the condemnation avenue over trust lands fractionally owned by

tribes.” Id. at 320.

       The district court granted PNM’s request to certify four questions of law for

interlocutory appeal:

       I.      Does 25 U.S.C. § 357 authorize a condemnation action against a
               parcel of allotted land in which the United States holds fee title in
               trust for an Indian tribe, which has a fractional beneficial interest in
               the parcel?

       II.     Is an Indian tribe that holds a fractional beneficial interest in a parcel
               of allotted land a required party to a condemnation action brought
               under 25 U.S.C. § 357?

       III.    Does an Indian tribe that holds a fractional beneficial interest in a
               parcel of allotted land have sovereign immunity against a
               condemnation action brought under 25 U.S.C. § 357?

       IV.     If an Indian tribe that holds a fractional beneficial interest in a parcel
               of allotted land has sovereign immunity against, and cannot be
               joined in, a condemnation action brought under 25 U.S.C. § 357, can
               a condemnation action proceed in the absence of the Indian tribe?

Id. at 324.



                                              13
       The district court also denied PNM’s request to sever the company’s claims

against the two parcels with Navajo Nation interests, concluding that it was better to stay

the claims for the other three allotments pending the resolution of the interlocutory

appeal. PNM has appealed the four certified questions.

                                              III

       Because we affirm the district court’s decision, we need reach only the first

question certified for appeal: does § 357 authorize condemnation against land in which

the United States holds fee title in trust for an Indian tribe, when the tribe has a fractional

beneficial interest in the parcel?2 We review de novo the district court’s statutory

interpretation of § 357. United States v. Martinez, 812 F.3d 1200, 1202 (10th Cir. 2015).

But we also note an important canon of construction that applies to this case. “A well-

established canon of Indian law states that ‘statutes are to be construed liberally in favor

of the Indians, with ambiguous provisions interpreted to their benefit.’” N.L.R.B. v.

Pueblo of San Juan, 276 F.3d 1186, 1191 (10th Cir. 2002) (quoting Montana v. Blackfeet

Tribe, 471 U.S. 759, 766 (1985)).




       2
         Though we need not reach the other questions raised on appeal, we note that
the district court’s orders provide thorough and well-reasoned bases to affirm on
each. The court’s orders are especially persuasive on the question of tribal immunity,
which the court rightly observes must be abrogated unequivocally, not implicitly, by
Congress. See Nanomantube v. Kickapoo Tribe in Kan., 631 F.3d 1150, 1152 (10th
Cir. 2011). PNM offers evidence of only implicit abrogation. We take note of this to
demonstrate that even had PNM prevailed on the § 357 statutory question, it still
would have had a long, difficult road ahead before its condemnation action could
proceed.

                                              14
       In matters of statutory construction, we “must begin with the language employed

by Congress” and assume that “the ordinary meaning of that language accurately

expresses the legislative purpose,” so we look to the plain language of § 357. Engine

Mfrs. Ass’n v. S. Coast Air Quality Mgmt. Dist., 541 U.S. 246, 252 (2004) (quoting

Park ’N Fly, Inc. v. Dollar Park & Fly, Inc., 469 U.S. 189, 194 (1985)). “Allotment” is

an Indian-law term of art that refers to land awarded to an individual allottee from a

common holding. Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128, 142

(1972). No one disputes that PNM may seek condemnation of any land parcel previously

allotted and whose current beneficial owners are individual Indians. The language of

§ 357 plainly authorizes such actions.

       But starkly absent from § 357’s language is any similar authorization for tribal

lands. Tribal lands go unmentioned. As we have already noted, that absence in § 357

sharply contrasts with the paragraph immediately preceding § 357, which is part of the

same section of the Act, but is codified at 25 U.S.C. § 319. Section 319 authorized the

Secretary of the Interior to grant certain rights-of-way over reservations and other lands

held by tribes, as well as allotted lands. See 25 U.S.C. § 319. And none of PNM’s cited

cases support its broad contention, let alone in this context, that “[f]or more than a

century, the plain meaning of Section 357 has been that if a particular parcel is allotted

land, that parcel may be condemned regardless of which persons or entities own

fractional interests in such parcel.” Appellant Opening Br. at 10; see United States v.

Clarke, 445 U.S. 253, 254 (1980) (finding that § 357 authorizes condemnation via a

formal procedure by the condemning authority, not by physical occupation and inverse

                                             15
condemnation for compensation); S. Cal. Edison Co. v. Rice, 685 F.2d 354, 356 (9th Cir.

1982) (noting that § 357 treats individual Indian allottees like any other private

landowners for condemnation purposes and finding that their lands are not in use for a

public purpose). The statutory silence for condemnation of tribal lands, then, poses a

serious obstacle for PNM.

       PNM tries to circumvent that obstacle by asking us to make several implicit

conclusions. First, it asks us to view what happened during the Allotment Era as a

permanent brand on Native land: that upon Congress’s taking tribal lands and chopping

them into allotments, Congress forever rendered all those lands as “lands allotted” within

§ 357’s meaning. Later changes in ownership cannot matter, PNM argues, and neither

can the amount of the interest that a tribe acquires: in PNM’s view, even lands that a tribe

fully reobtains are “[l]ands allotted in severalty to Indians.” 25 U.S.C. § 357. This is

PNM’s proposed rule that “once an allotment always an allotment”—rejected by the

district court for lack of legal and historical backing. Appellant App. vol. 2 at 304. In

support of this novel rule, PNM relies on the historical context underlying the 1901 Act.

By PNM’s reckoning, the Congresses of the Allotment Era wanted and expected tribes

and reservations to soon be relics of the past—so they could hardly have expected that

“any fractional beneficial interests would ever be transferred to the very tribe from whose

reservation the lands had been removed by allotment.” Appellant Opening Br. at 11.

       Though we acknowledge the historical record, it provides us no license to

disregard or slant § 357’s plain language. Congress has neither enacted nor amended

§ 357 to establish that ever-allotted status would permanently trump any later tribal

                                             16
acquisitions.3 In a different setting, the Supreme Court has refused “to extrapolate from

this expectation [of the demise of reservations]” an intent to diminish a reservation.

Solem, 465 U.S. at 468. Likewise, here we refuse to extrapolate from that expectation to

amend the plain language of § 357. Even if § 357 were ambiguous, we still would apply

the Indian-law canon to rule in favor of tribal sovereignty and against a permanent anti-

tribal-land classification. Section 357 does not reach tribal lands, even if land reobtains

that status long after it was allotted.

                                             IV

       We must next clarify what qualifies as tribal land for the purposes of § 357. We

have ruled that § 357 reaches allotted land even after that land has passed to individual

heirs of the allottees. Transok Pipeline Co. v. Darks, 565 F.2d 1150, 1153 (10th Cir.

1977). As explained above, we reject PNM’s contention that any land ever allotted

forever becomes “[l]ands allotted” within § 357’s meaning, even when the tribe later

fully reacquires and owns that land. But we still must decide what happens when tribes

acquire a fractional interest. For the two mixed-ownership parcels at issue here, the

Navajo Nation holds such fractional-ownership interests—a 13.6% interest in Allotment

1160, and a 0.14% interest in Allotment 1392.



       3
         In our view, PNM’s reading of § 357 requires inserting language that is not
there, as shown by the missing language included in the brackets: “[All Tribal] Lands
[ever] allotted in severalty to Indians [, regardless of whether they return to tribal
ownership,] may be condemned for any public purpose under the laws of the State or
Territory where located in the same manner as land owned in fee may be condemned,
and the money awarded as damages shall be paid to the allottee.”

                                             17
       In Nebraska Public Power District v. 100.95 Acres of Land in Thurston County,

719 F.2d 956, 961-62 (8th Cir. 1983), the Eighth Circuit confronted a similar question.

There, the Winnebago Tribe of Nebraska held undivided future interests in land that a

public utility company sought to condemn. Id. at 957-58. The court held that those future

interests sufficed to make the relevant parcels tribal land, beyond § 357’s condemnation

reach. Id. at 961-62. For support, the court considered a regulation promulgated under the

1948 Right-of-Way Act (codified at 25 U.S.C. §§ 323-328).4 Id. at 962. That regulation,

and its amended version, treats any tribal interest as sufficient to establish tribal-land

status. See id. (“‘Tribal land’ means land or any interest therein, title to which is held by

the United States in trust for a tribe . . . .” (quoting 25 C.F.R. § 169.1(d) (1983)));

25 C.F.R. § 169.2 (2016) (“Tribal land means any tract in which the surface estate, or an

undivided interest in the surface estate, is owned by one or more tribes in trust or

restricted status.”). The BIA has also clarified that “a tract is considered ‘tribal land’ if

any interest, fractional or whole, is owned by the tribe. A tract in which both a tribe and

individual Indians own fractional interest is considered tribal land for the purposes of

regulations applicable to tribal land.” Rights-of-Way on Indian Land, 80 Fed. Reg.

72,492, 72,497 (Nov. 19, 2015) (codified at 25 C.F.R. pt. 169). In doing so, the BIA


       4
         A district court in our circuit, also looking to the regulations for clues,
similarly found that because a tribe “owns an undivided 1.1% interest in the tract that
is held in trust, the Court finds that the tract is tribal land and cannot be condemned
pursuant to 25 U.S.C. § 357. The Court, therefore, finds that it does not have subject
matter jurisdiction over this action.” Enable Okla. Intrastate Transmission, LLC v.
A 25 Foot Wide Easement, No. CIV-15-1250-M, 2016 WL 4402061, at *3 (W.D.
Okla. Aug. 18, 2016).

                                              18
rejected opposing views that would have limited tribal land to tracts not individually

owned or in which the tribe holds a majority interest. Id. The BIA also noted that the

different treatment afforded to individual and tribal interests befits the unique

government-to-government relationship between the United States and Native tribes, and

federal attempts to promote tribal self-governance. Id. at 72,492. Thus, even if tribal

interest does not constitute a majority interest, tribal consent is still required for a right-

of-way. Id. at 72,509.

       These regulations have a limited impact on our interpretation of § 357 because

they do not apply to condemnation actions. Id. at 72,495, 72,517. PNM views the

inapplicability of the regulations as a critical point, arguing that the district court and the

Eighth Circuit erred by considering them. PNM ignores that the district court went to

great lengths to explain that the regulations were referenced “only to amplify” the court’s

conclusion about tribal lands based on § 357’s plain meaning. Appellant App. vol. 2

at 311. We view the regulations similarly. Faced with a definition based on the federal

government’s long-stated policy goal of respecting tribal sovereignty, PNM gives us no

alternative definition other than its extreme position that § 357 reaches even land held

entirely by a tribe. In essence, we face two choices: (1) concluding that all land ever

allotted is subject to condemnation under § 357, even if a tribe reobtains a majority or

total interest in it, or (2) concluding that even previously allotted land that a tribe

reobtains any interest in becomes tribal land beyond condemnation under § 357.

Governed by § 357’s plain language, we must choose the latter approach. We side with

the Eighth Circuit and agree with the district court’s conclusion: “When all or part of a

                                               19
parcel of allotted land owned by one or more individuals is transferred to the United

States in trust for a tribe; that land becomes ‘tribal land’ not subject to condemnation

under § 357.” Id. at 304.5

                                             V

         PNM argues that Congress would not have encouraged tribes to increase their

tribal lands under land buy-back and consolidation programs if it had believed that it

correspondingly was shrinking § 357 condemnation authority for those reacquired lands.

And if that is so, PNM argues that this shows Congress never intended tribal lands to be

exempt from condemnation under § 357. We reject these arguments. First, Congress has

known about the Eighth Circuit’s case for 34 years and has not amended § 357 to allow

condemnation of tribal lands. Second, the Acts creating tribal buy-back and consolidation

programs say nothing about allowing condemnation on tribes’ reacquired land. So we

must conclude that § 357, as in 1901, does not give condemnation authority over tribal

lands.

         PNM complains that our interpretation of § 357 will create “stranded”

infrastructure on tribal land for which it will now have no choice but to negotiate

rights-of-way with the tribes or face trespass actions. Appellant Reply Br. at 26. PNM

goes so far as to raise, without elaboration, the specter of a due-process deprivation.

         5
         Because we hold that the tribal interests make Allotments 1160 and 1392
tribal land for the purposes of § 357, PNM cannot proceed with a condemnation
action against the individual interests in the parcels while leaving the tribal interests
undisturbed. Holding otherwise would accomplish little other than to waste judicial
resources, and those of PNM, as PNM would still need tribal consent before it could
obtain a right-of-way under 25 U.S.C. § 324.

                                             20
       But PNM has no legal backing for its interpretation. No court has held that § 357

allows condemnation of tribal land, whether the tribal interest is fractional, future, or

whole. The only major decision on point is Nebraska Public Power District, decided by

the Eighth Circuit in 1983, holding that any tribal interest, including undivided future

interests, acquired by the tribe after allotment defeats any condemnation authority

provided in § 357. 719 F.2d at 961-62. In managing the transmission line in this case and

its other infrastructure, PNM had every reason to know about the Eighth Circuit case, as

well as the reigning canon of construction favoring tribal sovereignty. PNM invested in

the face of adverse precedent and with no supportive case law at its back. Whatever

negative policy effects it claims may follow, PNM’s remedy lies elsewhere.

                                             VI

       Because the Navajo Nation did not acquire its undivided fractional interests by

allotment, PNM argues that the Nation is a mere successor-in-interest under § 357. See

Transok, 565 F.2d at 1153. All agree that the Navajo Nation acquired its interests in the

disputed parcels by the congressionally approved mechanisms of conveyance and

intestate descent. The issue is not how the tribe acquired the land, but instead what is the

land’s present status now that the tribe has acquired it. As discussed, we hold that the

land is now tribal land and thus beyond the reach of condemnation.

       PNM also attempts to make a distinction where none exists. PNM argues that it

does not seek to divest the tribe of its fractional interest, but instead merely to condemn a

right-of-way on its land. We acknowledge as much, but § 357 contains no authorization

for any tribal-land condemnation, whether by divestiture or otherwise. Because we have

                                             21
determined that Allotments 1160 and 1392 are tribal land, PNM cannot force

condemnation.

       In addition, PNM argues that § 357 supports PNM’s condemnation authority by

the manner in which it provides for condemnation payments. Section 357 provides that

money awarded as damages from a condemnation action “shall be paid to the allottee.”

PNM seizes upon this language and, combined with the United States’ off-handed

observation that the payment language also applies to an allottee’s heirs, uses it to argue

that, if § 357 reaches heirs despite a lack of explicit textual reference, must not § 357

reach tribes also? In this argument, PNM once again suggests that tribes (like heirs) are

mere successors-in-interest. But unlike ordinary heirs inheriting interests in land, tribes

are “sovereign political entities possessed of sovereign authority.” Nanomantube v.

Kickapoo Tribe in Kan., 631 F.3d 1150, 1151-52 (10th Cir. 2011). That Congress allows

tribes to inherit and purchase interests in previously allotted land does not mean that

Congress subjects the reacquired tribal lands to condemnation under § 357. Absent

explicit authorization, tribal sovereignty prevails.

       PNM also argues that the significance of a tribal interest on an ever-allotted land

parcel depends on the statutory meaning of the word “lands” itself. Because

condemnation is an “in rem” action, PNM argues, § 357 does not, and we should not,

consider who owns interest in the “lands” as a relevant factor in determining § 357’s

reach. Appellant Opening Br. at 25-28; Appellant Reply Br. at 9. But as the district court

noted, a § 357 proceeding is not a pure in rem proceeding. Thus, under § 357, we look

not only to what lands are at issue, but to their ownership. Here, because the tribe owns

                                              22
an interest in the disputed parcels, § 357’s “[l]ands allotted in severalty to Indians”

prerequisite is inapplicable and so the law gives PNM no authority to condemn. And that

deprives us of federal jurisdiction under 28 U.S.C. § 1331.

       Finally, PNM argues that interpreting § 357 as we do will leave it vulnerable to

trespass actions and paying higher compensation to obtain consent. Worse, it argues,

because of congressional efforts to help tribes buy back interest in lands lost during the

Allotment Era, the availability of condemnation under § 357 will continue to shrink as

tribes avail themselves of well-funded programs enabling them to buy back formerly

tribal land. This, PNM argues, amounts to an implied partial repeal of § 357, a position

built upon its view that § 357 allows condemnation of tribal lands. Because we reject that

view, the argument has no force.

       Nor do we believe that PNM’s unfavorable policy outcome necessarily comes

from Congress overlooking it. In the 116 years after the 1901 Act, Congress has not

amended § 357 to favor PNM’s interpretation. Nor has it responded to Nebraska Public

Power District in the thirty-four years since the Eighth Circuit decided that case

disfavoring similar arguments to PNM’s. Instead, Congress has acted to protect and

strengthen tribal sovereignty. See, e.g., Rights-of-Way on Indian Land, 80 Fed. Reg.

at 72,509 (observing that requiring tribal consent for a right-of-way “restores a measure

of tribal sovereignty over Indian lands and is consistent with principles of tribal self-

governance that animate modern Federal Indian policy”); U.S. Dep’t of Interior, Updated

Implementation Plan, Land Buy-Back Program for Tribal Nations 10, 23, 31 (2013)

(noting that a “foundational goal” of the buy-back program is “to strengthen tribal

                                             23
sovereignty” and prioritizing acquisitions to accomplish that goal); see also Michigan v.

Bay Mills Indian Cmty., 134 S. Ct. 2024, 2043 (2014) (Sotomayor, J., concurring) (noting

that a “key goal of the Federal Government is to render Tribes more self-sufficient”);

White Mountain Apache Tribe v. Bracker, 448 U.S. 136, 143-44 (1980) (recognizing that

Congress has demonstrated “a firm federal policy of promoting tribal self-sufficiency”

and “tribal independence”).

       PNM’s claims that condemnation serves the interest of the tribe and its members

by allowing continued operation of transmission lines on tribal land are likewise best

directed elsewhere. Such claims may be valuable during negotiations for voluntary

rights-of-way. If the tribe does not accept such claims as true, that is the tribe’s

prerogative.

                                             VII

       We also deny the motion to intervene of Transwestern Pipeline Company, LLC

(Transwestern). Transwestern first entered this case as a party after PNM named it as

a defendant possibly having an interest in the property involved in the condemnation

action. Transwestern has a right-of-way crossing parts of Allotment 1392, but not the

part that PNM sought to condemn. So Transwestern disclaimed any interest in the

easements that PNM sought and also waived any future notice of the proceedings.

When the Navajo Nation filed a motion to dismiss, Transwestern chose not to file an

opposing brief. At the district court, the Navajo Nation and the United States argued

that the land in dispute was tribal land beyond § 357’s condemnation authority. When

the district court dismissed PNM’s condemnation action for Allotments 1160 and

                                              24
1392, Transwestern concurred with PNM’s motion to alter or amend the Dismissal

Order and its request for certification of issues for interlocutory appeal. In addition,

Transwestern filed an “Answer and/or Cross-Petition” in support of PNM’s Petition

for Permission to Appeal. Transwestern Intervention Reply Br. at 5. When

Transwestern filed a motion to participate as a party on appeal, we denied it, allowing

Transwestern instead to move to intervene or appear as amicus.

      We evaluate motions to intervene on appeal based on the four requirements of

Fed. R. Civ. P. 24(a): (1) an applicant’s timely application, (2) an “interest relating to

the property or transaction which is the subject of the action,” (3) possible

impairment or impediment of that interest, and (4) lack of adequate representation of

that interest by existing parties. Elliott Indus. Ltd. P’ship v. BP Am. Prod. Co., 407
F.3d 1091, 1103 (10th Cir. 2005). Though we usually take a liberal view of

Rule 24(a), when an applicant has not sought intervention in the district court, we

permit it on appeal “only in an exceptional case for imperative reasons.” Id. at 1103

(quoting Hutchinson v. Pfeil, 211 F.3d 515, 519 (10th Cir. 2000)). We do not

interpret Rule 24(a) as imposing “rigid, technical requirements,” but instead read it as

capturing the practical circumstances that justify intervention. San Juan Cty. v.

United States, 503 F.3d 1163, 1195 (10th Cir. 2007) (en banc). Under these

standards, we conclude that we must deny Transwestern’s motion to intervene.

      First, PNM is adequately representing Transwestern’s interest in the case.

When the applicant and an existing party share an identical legal objective, we

presume that the party’s representation is adequate. Tri-State Generation &

                                           25
Transmission Ass’n, Inc. v. N.M. Pub. Regulation Comm’n, 787 F.3d 1068, 1072-73

(10th Cir. 2015). Here, PNM and Transwestern have the same legal objective—

prevailing on their interpretation that § 357 allows condemnation of land ever allotted

to Indians in severalty, even when a tribe later reacquires an interest.

      Second, Transwestern had ample opportunity to be heard at the district court

and declined to do so. At the most consequential phase of the district court

proceedings—the Navajo Nation’s ultimately successful motion to dismiss—

Transwestern declined to participate in briefing. Both the Navajo Nation and the

United States raised the now-disputed issue of the scope of § 357 in the district court.

Transwestern has already had the opportunity it now seeks and let it slip by.6

      Transwestern argues that an adverse decision for PNM in this case would

significantly affect its own extensive network of energy infrastructure. That seems

likely. But that was equally true in the district court, where Transwestern declined to

make its arguments. We see little that has changed in the meantime, except perhaps a

heightened fear of an unfavorable decision.

      Nor is Transwestern being excluded from the case. All parties consent to

Transwestern’s status as amicus curiae, and we have considered the company’s


      6
         We decline to decide whether the United States is correct in its allegation that
Transwestern engaged in “sandbagging tactics” by willfully holding back arguments
in the district court in hopes of more favorable treatment on appeal. United States
Intervention Br. at 2. But opening the door to such tactics is another reason weighing
against allowing Transwestern’s intervention. See Richison v. Ernest Group, Inc., 634
F.3d 1123, 1127 (10th Cir. 2011).


                                           26
briefed arguments. But Transwestern’s legal objective duplicates PNM’s, and its

arguments come too late for us to grant intervention.7

                                     CONCLUSION

       For the reasons stated, we affirm the district court’s dismissal of the

condemnation action for lack of subject-matter jurisdiction as to the two land parcels

in which the Navajo Nation holds an interest.




       7
         Granting Transwestern’s motion to intervene would not change the outcome
of the case. The company offers only one relevant argument that was not
substantially raised by the appellant: that the Supreme Court in County of Yakima
allowed the local county to tax lands that had been earlier allotted from a tribal
reservation, that had passed out of trust status into fee-simple status, and that later
had been repurchased by the tribe. 502 U.S. at 270. Transwestern argues that this
shows that the Supreme Court recognizes the permanence of a land’s allotment status
even after the tribe re-obtains the land. Thus, in our case, Transwestern argues, we
should recognize the permanence of the disputed land’s allotment status even after a
tribal purchase and inheritance.
        But County of Yakima differs from our case in at least one key aspect—here,
the land never became fee-simple land. Instead, it has always retained its status as
held in trust by the United States. What County of Yakima turned on was not
allotment status, but fee-simple status. The Court held that once land had become
fee-simple land, the tribe could not unilaterally return it to protected status and
exempt itself from ad valorem taxes via its purchase. Id. The Court did not give any
independent meaning to allotment status—it simply reviewed that history to show
why the relevant Act of Congress resulted in the land being held in fee-simple status.
Id. at 254-56, 258-60. Moreover, a case on local tax authority does not automatically
compel us to adopt the same principles for condemnations.
        PNM raised a similar argument in the district court based on Oneida Tribe of
Indians of Wisconsin v. Village of Hobart, 542 F. Supp. 2d 908 (E.D. Wis. 2008), and
the district court rejected it for the same fee-title status versus trust status divide that
we have just discussed. PNM did not raise the case again on appeal.


                                            27